Harvey, J.
(concurring specially): I concur with the decision in this case, and simply wish, to add: I do not regard as sound the holding of this court in the second and third paragraphs of the syllabus of Norton v. Reardon, 67 Kan. 302, 72 Pac. 861, so strongly relied upon by the defendant here, for the reason that the court there declined to follow the provisions of our civil code relating to sales of real property under execution, or special execution. Instead of doing so it followed Thompson v. Burge, 60 Kan. 549, 57 Pac. 110, which involved a sale of real property in probate court, where the procedure was not governed by our civil code, and disapproved Shultz v. Smith, 17 Kan. 306, which had followed our civil code. I think the law of this state will be better settled and that we will have more harmony in our decisions when we adhere to applicable provisions of our civil code.